Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 19, 2022

The Court of Appeals hereby passes the following order:

A22E0027. PETER CHATEL v. LESLIE P. CARROLL

        The Applicant in the above-styled case has filed an emergency motion pursuant
to Court Rule 40(b) entitled Motion To Extend Time to File Application For
Discretionary Appeal. Upon consideration and review, said motion is hereby
GRANTED pursuant to Court Rules 16(c) and 31(i). The application for discretionary
review, currently due on January 20, 2022, must be filed on or before January 27,
2022.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/19/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.